Citation Nr: 1135575	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  09-01 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for left ear hearing loss.

4.  Entitlement to service connection for a low back condition.

5.  Entitlement to service connection for a bilateral ankle condition.

6.  Entitlement to service connection for a bilateral Achilles tendon condition.

7.  Entitlement to an initial increased rating in excess of 10 percent for posttraumatic stress disorder (PTSD).




REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had military service from January 1996 to January 2001 and from January 2004 to March 2005.  The latter period of service included service in Operation Iraqi Freedom for which the Veteran was awarded the Combat Infantryman Badge.

This appeal comes to the Board of Veterans' Appeals (Board) from a January 2008 rating decision issued by the Philadelphia, Pennsylvania, Regional Office (RO).  This matter has subsequently been transferred to the Denver, Colorado, RO. 

In April 2011, the Veteran testified at a hearing at the RO before the undersigned Acting Veterans Law Judge.  A transcript of the testimony has been associated with the claims file.

At the Veteran's hearing, it was requested that a claim for service connection for a bilateral knee condition be referred.  The Board notes this matter was previously adjudicated and denied by the Denver RO in July 2008.   Therefore, the Board will refer a claim of whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a bilateral knee condition to the AOJ for appropriate action. 

The issues of entitlement to service connection for right ear hearing loss, left ear hearing loss, a low back condition, a bilateral ankle condition, a bilateral Achilles tendon condition, and an initial increased rating in excess of 10 percent for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence demonstrates that the Veteran's tinnitus is the result of military noise exposure.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 5103(a), 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.
Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.   38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

The Court of Appeals for Veterans Claims (Court) has held that lay evidence is competent and sufficient to establish a diagnosis of a condition when 1) a lay person is competent to identify the medical condition; 2) the lay person is reporting a contemporaneous medical diagnosis; or 3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Moreover, lay evidence may suffice to establish the manifestations of a chronic condition during service, or within a presumptive period; and, when a condition is not chronic and there is no medical evidence of a causal nexus, lay testimony or medical evidence may establish continuity of symptomatology.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  Of note, the Court has specifically held that tinnitus is a type of disorder associated with symptoms capable of lay observation. See Charles v. Principi, 16 Vet. App. 370 (2002).

As such, the Veteran, as a lay person, is competent to report both that he developed symptoms such as ringing in the ears during service, and that the ringing has persisted to the present day.  However, once, as here, it has been determined that the Veteran is competent to provide testimony on a matter, the inquiry shifts to a determination as to whether the Veteran's testimony is credible.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  

At the April 2011 Board hearing, the Veteran testified that he was exposed to loud noise while deployed in Iraq.  Specifically, the Veteran described exposure to "five different roadside bombs [going] off" around him within thirty to forty feet away; as well as exposure to the gun fire from 50 caliber and M16 machineguns, and exposure to grenade rounds.  The Veteran denied wearing any hearing protection at the time of this noise exposure and since those incidents he has reported experiencing a significant amount of ringing in his ears.  He stated that the ringing is worse at night and likened the noise to that of a cicada in his ears.  

According to the Veteran's DD-214, he served in Iraq from March 2004 to February 2005 as an Infantryman.  As stated above, the Veteran was awarded a Combat Infantryman Badge.  Given the time and nature of the Veteran's service, VA has conceded the fact that the Veteran did have military noise exposure.

The Veteran was provided with a VA audiological examination in August 2007 at which he once again reported having had tinnitus which started three years prior; this consistent with his assertion that the ringing began in during his tour in Iraq.  The Veteran described his tinnitus as "recurrent, bilateral, 'cicadas' sound that he hears whenever it is quiet."  The Veteran reported he was in combat for 15 months and denied any occupational noise exposure as a civilian.  The examiner diagnosed the Veteran with tinnitus, but concluded that it was less likely than not that the Veteran's tinnitus either began during or was otherwise caused by his military service.  The examiner based this opinion on fact that the Veteran's claims file did not contain any documentation to support the Veteran's report that tinnitus began in service from January 1996 to 2001.  

The Veteran disagreed with the examiner's conclusion, explaining that the ringing in his ears started during his service in the Army from 2004 to 2005 when he was stationed in Iraq, and not during his service in the Navy.  

In this case, the Board finds the Veteran's statements to be credible.  He has not exaggerated his symptoms, nor has he attempted to stretch the truth in an effort to bolster his claim.  He candidly discussed his experiences in Iraq, and he consistently described the date of onset of the ringing in his ears in his testimony and at his VA examination.  It is clear the Veteran was exposed to acoustic trauma while in service, and the Veteran has credibly asserted that he first began noticing a ringing in his ears while still in active duty with the Army, which has persisted since that time.  

The Board acknowledges that a negative VA medical opinion was received.  However, that opinion relied on the absence of any complaint of ringing in the Veteran's service treatment records prior to 2004.  Yet, as was clearly explained by the Veteran at his hearing before the Board, he did not have any ringing in his ears when he separated from the Navy, rather the ringing in his ears began during his tour in Iraq.  The VA examiner did not have the benefit of reviewing the service treatment records from the Veteran's most recent period on active duty, as they have not been located.  Therefore, the examiner's conclusion is based on a faulty and inaccurate premise, and the Board will afford the opinion no evidentiary weight.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (citing Reonal v. Brown, 5 Vet. App. 458, 461 (1993) and Swann v. Brown, 5 Vet. App. 229 (1993)) (stating that the Board is not bound to accept medical opinions that are based upon an inaccurate factual background)

However, there is no evidence questioning the integrity of the tinnitus diagnosis that was rendered at the VA examination, and the fact that the Veteran has tinnitus is therefore not disputed.  

The Veteran has consistently and credibly reported that his tinnitus began while he was in active duty with the Army and has continued to the present time.  This is a matter which the Veteran is competent to report and therefore the Board concludes that satisfactory lay evidence has been presented to establish continuity of symptomatology from the Veteran's time in service.  Accordingly, the criteria for service connection for tinnitus have been met, and the Veteran's claim is granted.


ORDER

Service connection for tinnitus is granted.


REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).

Bilateral hearing loss 

As stated above, the Veteran underwent a VA audiological examination in August 2007, where he complained of hearing loss that started during service three years prior.  The Veteran was diagnosed with borderline normal hearing in the right ear and borderline normal hearing through 3000 Hz sloping to a mild sensorineural hearing loss in the left ear.  Upon examination and review of the evidence within the claims file, including the Veteran's in-service treatment records from 1996 to 2001, the examiner opined it was less likely than not that the Veteran's hearing loss was related to his service.

As with tinnitus, the Veteran testified that his contention his hearing loss stemmed his time serving as an infantryman in Iraq and not from his period of service with the Navy.  However, it is clear that this point was lost on the VA examination who failed to recognize that service treatment records from the second period were missing and apparently based her opinion only on the earlier period of service.

Accordingly, because the August 2007 VA examiner relied on an inaccurate factual history, the Board finds that another examination and medical opinion regarding the Veteran's bilateral hearing loss should be provided.  See Kowalski v. Nicholson, 19 Vet.App. 171, 179 (2005) (citing Reonal v. Brown, 5 Vet. App. 458, 461 (1993) and Swann v. Brown, 5 Vet.App. 229 (1993)) (stating that the Board is not bound to accept medical opinions that are based upon an inaccurate factual background); Madden v. Gober, 125 F.3d 1477, 1481 (Fed.Cir. 1997) (the Board has authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced).

Low back, bilateral ankle, and Achilles tendon condition

Similarly, to the above issue of entitlement to service connection for hearing loss, the Veteran was denied service connection for a low back condition, a bilateral ankle condition, and an Achilles tendon condition in January 2008; based on the fact that the Veteran's in-service treatment records from January 1996 to January 2001 did not report any complaints, treatment, or diagnosis for these conditions.

However, the Veteran maintained that these conditions are etiologically related to his active duty with the Army from 2004 to 2005.  Specifically, the Veteran testified that during this period he was stationed in Iraq and carried gear which totaled a significant amount of weight.  The Veteran stated that walking and standing with the weight and pressure coupled with sitting in a vehicle for an extended period of time greatly impacted his low back, feet, and ankles. 

The Veteran stated he self-treated his conditions and did not receive much medical treatment while in service.

Post-service treatment records show the Veteran sought treatment for bilateral ankle and foot pain in May 2005, at which time he reported that the condition had begun six months prior.  He also reported that he had been diagnosed with pes planus prior to his deployment to Iraq and inserts were made at Walter Reed Army Hospital.  In addition, the Veteran reported he saw a doctor at the Anshutz Center where he was told he did not have flat feet but needed extensive surgery to correct his conditions.  The assessment indicated the Veteran had chronic bilateral foot pain.

X-rays of the left and right ankle taken at the University of Colorado Hospital in April 2005 showed normal cartilage width and normal alignment without evidence of erosive or traumatic change. 

Given the Veteran's testimony, the fact that he sought treatment within one year of separation, and that he was not afforded a VA examination Board finds that VA examinations are needed to clarify the Veteran's diagnosis, if any, and determined whether any diagnosed orthopedic condition either began during or was otherwise caused by the Veteran's military service.
 
PTSD

The Veteran seeks increased ratings for his service-connected PTSD (currently evaluated as 10 percent disabling).  The Veteran has not undergone a VA compensation medical examination for his PTSD since August 2007.  

At the April 2011 Board hearing before the undersigned, the Veteran and his wife testified that the disorder has significantly worsened since his last VA examination and his current rating does not accurately reflect his current symptoms.  For example, the Veteran indicated that he experiences frequent nightmares, hypervigilence, depression, significant irritability, and increased violent tendencies.  

Based on the foregoing, the Veteran should be scheduled for a VA examination in order to assess the current nature and severity of his service-connected PTSD.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  

Outstanding Records  

Additionally, while the VA made a formal finding in November 2007 that the Veteran's in-service treatment records from January 2004 to March 2005 were unavailable, the Veteran and his representative alluded at the Veteran's hearing to the possibility that these records may yet be obtainable.  At the hearing, the Veteran reported that he was part of "C" company of the 172nd of the New Hampshire National Guard, based out of Manchester, New Hampshire.  He also reported that he underwent a separation physical at Fort Dix in New Jersey.  It is unclear whether the Veteran's National Guard unit was ever contacted about the availability of records, and on remand, this should be done. 

The Veteran also testified that he had received treatment in March 2005 and was treated at Walter Reed Army Hospital and Anschutz Center (at the University of Colorado Hospital).  

As a result, all outstanding, including private, treatment records should be requested and obtained if available.

Therefore, in order to give the Veteran every consideration with respect to the present appeals, it is the Board's opinion that further development of the case is necessary.  This case is being returned to the RO via the Appeals Management Center (AMC) in Washington, D.C., and the Veteran will be notified when further action on his part is required.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the New Hampshire Army National Guard, the National Personnel Records Center (NPRC), and any other record management facility that might have the Veteran's missing service treatment records, and seek to obtain copies the Veteran's service treatment records from January 2004 to March 2005 when he served with "C" company of the 172nd, to include a copy of his separation physical conducted at Fort Dix, New Jersey.  

Records from treatment received at Walter Reed Army Hospital and the Anschutz Center (at University of Colorado Hospital) should also be obtained.  

If the requested records are not available, or the search for such records otherwise yields negative results, that fact should be clearly documented in the claims file, and the Veteran should be notified.

2.  Contact the Veteran and ask him to identify the names, addresses, and dates of treatment for all medical care providers, VA and non-VA, inpatient and outpatient, who may possess additional records regarding treatment of his bilateral hearing loss, low back condition, bilateral ankle condition, bilateral Achilles tendon condition, and PTSD.  After obtaining the necessary authorization, any identified treatment records not already of record should be obtained and associated with the claims file.

3.  Then, schedule the Veteran for VA audiologic examination.  The entire claims file must be made available to and reviewed by the examiner in conjunction with the examination.

The examiner should determine whether the Veteran has hearing loss in either ear for VA purposes and if so should opine whether it is at least as likely as not (50 percent or greater) that such hearing loss either began during or was otherwise caused by the Veteran's military service.  A complete rationale should be given for all opinions and conclusions expressed.  

The examiner his instructed that the Veteran's military noise exposure (from IEDs, machine guns, and grenades) in Iraq between 2004 and 2005 is conceded.

For the purposes of applying VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.
 
If the requested medical opinion cannot be given, the examiner should state the reason why.  If an opinion cannot be provided without resorting to speculation, such should be indicated, with a clear explanation of this position.  

4.  After the requested development has been accomplished, schedule the Veteran for a VA orthopedic examination.  The entire claims file must be made available to the examiner in conjunction with the examination.  A complete rationale should be provided for any opinion expressed. 

The examiner should diagnose any current back, ankle or Achilles tendon disability.  If any disability is diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that a back, ankle, or Achilles tendon disability either began during or was otherwise caused by the Veteran's military service.  

In doing so, the examiner should specifically address the Veteran's testimony as to the continuity of symptoms since his tour in Iraq.  

The examiner must clearly outline the rationale and discuss the medical principles involved for any opinion expressed.  It is requested that the examiner consider and reconcile any additional opinions of record or any contradictory evidence regarding the above.  If the requested medical opinion cannot be given, the examiner should state the reason why.  If an opinion cannot be provided without resorting to speculation, such should be indicated, with a clear explanation of this position.  

5.  After the requested development is completed, schedule the Veteran for a VA examination to determine the current nature and severity of his PTSD.  The examiner should review the Veteran's claims file, examine the Veteran, and fully describe all psychiatric symptoms and manifestations exhibited by the Veteran; then discuss their impact on the Veteran's social and occupational functioning.  The examiner should also provide a Global Assessment of Functioning score.  A complete rationale should be provided for any opinion expressed.

6.  After completion of the above and any additional development deemed necessary, the expanded record should be reviewed and it should be determined if the Veteran's claims can be granted.  If the claims are not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case (SSOC), and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


